UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1745


JANICE FAYE TRUMP, o/b/o and Widow of Jesse Willard Trump,

                Petitioner,

          v.

EASTERN ASSOCIATED COAL CORPORATION; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0537 BLA)


Submitted:   March 31, 2015                  Decided:   April 10, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy C. MacDonnell, David T. Long, Jr., Black Lung Legal
Clinic, WASHINGTON AND LEE UNIVERSITY SCHOOL OF LAW, Lexington,
Virginia, for Petitioner.     Mark E. Solomons, Laura Metcoff
Klaus, GREENBERG TRAURIG LLP, Washington, D.C.; Michelle S.
Gerdano, Gary K. Stearman, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Janice Faye Trump, on behalf of deceased former miner Jesse

Willard    Trump,      seeks    review    of    the   Benefits     Review   Board’s

decision   and    order       affirming    the    administrative      law   judge’s

denial of living miner benefits to Mr. Trump under the Black

Lung Benefits Act, 30 U.S.C. §§ 901-945 (2012).                     Our review of

the record discloses that the Board’s decision is based upon

substantial      evidence        and      is     without    reversible        error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.           Trump v. E. Assoc. Coal Corp., No. 13-0537

BLA   (B.R.B.    May    29,    2014).      We    dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   PETITION DENIED




                                           2